If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


THOMAS LYONS,                                                          UNPUBLISHED
                                                                       October 27, 2022
               Plaintiff-Appellant,

v                                                                      No. 360944
                                                                       Kent Circuit Court
SHANNON LYONS,                                                         LC No. 19-002379-DM

               Defendant-Appellee.


Before: SHAPIRO, P.J., and GADOLA and YATES, JJ.

PER CURIAM.

        Plaintiff Thomas Lyons appeals as of right the trial court’s order affirming the referee’s
recommendation and order awarding defendant Shannon Lyons sole legal and physical custody of
the parties’ children and requiring that plaintiff’s parenting time be supervised. For the reasons
stated in this opinion, we affirm the trial court’s custody and parenting-time order.

                                         I. BACKGROUND

        This case arises out of the parties’ dispute concerning the legal and physical custody of
their children following their divorce. The parties have three children: BL, LL, and CL. According
to the consent judgment of divorce, the parties agreed to share joint legal and physical custody of
the children. However, the parties’ relationship deteriorated following the divorce. Pertinent to
this appeal, defendant-mother moved to change custody on the basis of plaintiff-father’s verbal
and emotional abuse and his engagement in parental-alienation tactics.

        The trial court concluded that defendant had established a significant change of
circumstances or proper cause. As a result, the court ordered the matter to the Friend of the Court
to investigate physical and legal custody, parenting time, and child support. Following that
investigation, the Friend of the Court sent its report and recommendation to the trial court. Plaintiff
filed an objection to that recommendation, and the trial court scheduled an evidentiary hearing
before a referee. Following a five-day evidentiary hearing, the referee awarded defendant sole
legal and primary physical custody. In addition, the referee recommended that plaintiff’s parenting
time with the children be supervised by one of his parents. Plaintiff filed an objection to the
recommendation, but the trial court affirmed the recommendation. This appeal followed.


                                                 -1-
                                           II. ANALYSIS

                                           A. CUSTODY

       Plaintiff first argues that the trial court abused its discretion by awarding sole legal and
primary physical custody to defendant. We disagree.1

        MCL 722.27 concerns the powers of the trial court in a child-custody dispute. In pertinent
part, MCL 722.27(1)(c) provides that “[t]he court shall not modify or amend its previous
judgments or orders or issue a new order so as to change the established custodial environment of
a child unless there is presented clear and convincing evidence that it is in the best interest of the
child.” “[C]ustody disputes are to be resolved in the child’s best interests, and [g]enerally, a trial
court determines the best interests of the child by weighing the twelve statutory factors outlined in
MCL 722.23.” Demski v Petlick, 309 Mich App 404, 446; 873 NW2d 596 (2015) (quotation marks
and citation omitted; alterations in original). “[T]he trial court has discretion to accord differing
weight to the best-interest factors.” Berger v Berger, 277 Mich App 700, 705; 747 NW2d 336
(2008).

         Plaintiff argues that the referee erred by weighing the following factors in defendant’s
favor:

                 (b) The capacity and disposition of the parties involved to give the child
         love, affection, and guidance and to continue the education and raising of the child
         in his or her religion or creed, if any.

                (c) The capacity and disposition of the parties involved to provide the child
         with food, clothing, medical care or other remedial care recognized and permitted
         under the laws of this state in place of medical care, and other material needs.

                (d) The length of time the child has lived in a stable, satisfactory
         environment, and the desirability of maintaining continuity.

               (e) The permanence, as a family unit, of the existing or proposed custodial
         home or homes.




1
  “All orders and judgments of the circuit court regarding child custody and parenting time are to
be affirmed unless the trial court made findings of fact against the great weight of the evidence or
committed a palpable abuse of discretion or a clear legal error on a major issue.” Demski v Petlick,
309 Mich App 404, 444; 873 NW2d 596 (2015), citing in part MCL 722.28. “In reviewing factual
findings, this Court defers to the trial court’s determination of credibility.” Id. at 445. Moreover,
“[t]he trial court’s discretionary rulings, such as to whom to award custody, are reviewed for an
abuse of discretion.” Id. An abuse of discretion occurs “when the trial court’s decision is so
palpably and grossly violative of fact and logic that it evidences a perversity of will, a defiance of
judgment, or the exercise of passion or bias.” Id.


                                                 -2-
               (f) The moral fitness of the parties involved.

               (g) The mental and physical health of the parties involved.

                                               * * *

               (j) The willingness and ability of each of the parties to facilitate and
       encourage a close and continuing parent-child relationship between the child and
       the other parent or the child and the parents. A court may not consider negatively
       for the purposes of this factor any reasonable action taken by a parent to protect a
       child or that parent from sexual assault or domestic violence by the child’s other
       parent.

               (k) Domestic violence, regardless of whether the violence was directed
       against or witnessed by the child.

Having reviewed the record, we conclude that the evidence did not clearly preponderate against
the referee’s findings on these factors. See Fletcher v Fletcher, 447 Mich 871, 879; 526 NW2d
889 (1994) (explaining that the “great weight of the evidence standard applies to all findings of
fact” and that a trial court’s finding on best-interest factors “should be affirmed unless the evidence
clearly preponderates in the opposite direction.”) (quotation marks and citations omitted).

        Factor (b) concerns the capacity and disposition of the parties involved to give the child
love, affection, and guidance and to continue the education and raising of the child in his or her
religion or creed, if any. The referee concluded that this factor strongly favored defendant,
explaining that, although it believed that both parties would continue to give the children love and
affection, she was more likely to provide the children with appropriate guidance. In support of
this conclusion, the referee cited plaintiffs’ involvement of the children in the parties’ legal
disputes and concluded that plaintiff’s inappropriate discussions with the children concerning court
matters called into question his judgment as a parent and rendered him unable or unwilling to
provide proper guidance to his children. The referee further concluded that this factor was
particularly weighty because appropriate guidance for young children with emotional challenges
was critical.

         On appeal, plaintiff asserts that this factor should not have favored either party because
defendant also acted inappropriately by recording her interactions with plaintiff and the children,
even when it made the children visibly upset. Even if the testimony to this effect is accepted as
true, it does not clearly preponderate against the trial court’s finding. The referee mentioned that
on two occasions, BL accused defendant of lying after he returned from parenting time at plaintiff’s
home on the basis of things that plaintiff either showed or told him concerning the court
proceedings. Moreover, the referee considered that plaintiff took BL to the police station to make
a report against defendant’s boyfriend and that he had LL, who was not even five years old, direct
him to the boyfriend’s home. Given plaintiff’s involvement of the children in his disputes with
defendant, the referee’s conclusion that he would be unable to provide proper guidance to the
children was not against the great weight of the evidence.

       The referee also concluded that factor (c), which involves the capacity of the parties to
provide the child with food, clothing, medical care, and other material needs, favored defendant.


                                                 -3-
The referee explained that although both the parties had the ability to provide for the children’s
needs, defendant had more of a disposition to do so. In support of this conclusion, the referee
observed that once plaintiff became involved in the children’s medical care, conflicts between the
parties immediately caused delays in the children’s medical treatment. In addition, the referee
pointed out that plaintiff interfered with the boys’ counseling to the point of destroying the
therapeutic relationship, and a replacement had not been found. Finally, the referee observed that,
although plaintiff was ordered to provide health insurance for the children, there had been issues
with the children’s insurance and medical providers because plaintiff lost his employer-provided
insurance.

         Plaintiff asserts that this factor should weigh neutrally between the parties or in slight favor
of plaintiff because defendant’s own testimony showed that she prevented plaintiff from being
involved in the children’s medical care and that she delayed treatments for the children so that she
could attend the appointments. However, the referee’s finding that this factor favored defendant
is not against the great weight of the evidence. Although there was testimony showing that plaintiff
was involved in some of the children’s medical appointments and that the children could be on his
wife’s insurance, there was evidence to support the conclusion that defendant mainly handled the
children’s medical appointments and health insurance. The Friend of the Court evaluator testified
that it was his understanding that defendant provided the majority of the children’s medical care
and it was defendant who applied for Medicaid health insurance for the children once plaintiff lost
his health insurance. As it relates to the boys’ counseling, both defendant and the counselor
believed that the children would require a new counselor as a result of plaintiff’s actions.
Specifically, plaintiff would become angry in discussions with the counselor and on one occasion
called her a “liar.” Plaintiff commented on the counselor’s Google page that she was dishonest
and should not be allowed to conduct sessions with children. And defendant testified that when
she suggested other counselors, plaintiff took over 30 days to respond, and the issue had yet to be
resolved. Considering the testimony presented at the evidentiary hearing, and deferring to the trial
court’s credibility determinations, plaintiff has not shown that the referee’s finding as to this factor
is against the great weight of the evidence.

        Plaintiff also contends that the referee erred in its conclusion that factor (d)—the length of
time the child has lived in a stable, satisfactory environment, and the desirability of maintaining
continuity—favored defendant. According to plaintiff, there was no evidence presented that his
current home was somehow unstable or lacking in permanence. He argues that the referee placed
an improper emphasis on the fact that he moved five times in two years before moving to his house
in Lowell, where he had resided for a year. However, as noted by the referee, defendant had lived
in the marital home for over five years, which for all intents and purposes, was the only home
known by the children. The children were comfortable there. They had friends in the
neighborhood and were able to walk to and from school. As a result, although there was no
evidence that plaintiff’s home was unstable, the evidence presented as to the long-term stability of
defendant’s home supported the referee’s finding that this factor favored defendant.

        Factor (e) concerns the permanence, as a family unit, of the existing or proposed custodial
home or homes. The referee found that this factor slightly favored defendant because plaintiff’s
pursuit of an unfounded charge that defendant’s boyfriend assaulted one of the children. The
referee also found that plaintiff’s conduct thereafter was either intended to or had the effect of
eroding the permanence of defendant’s family unit. Plaintiff argues on appeal that, although his


                                                  -4-
actions were misguided, they did not undermine the stability of defendant’s environment with the
children, noting that defendant’s boyfriend moved into her home after plaintiff’s actions.

        We do not believe that the referee’s finding that this factor slightly favored defendant is
against the great weight of the evidence. The Friend of the Court evaluator testified that plaintiff
placed much of the blame in regard to issues concerning the children on defendant, her
environment, or her boyfriend. In addition, the evaluator noted his concern about defendant’s
home environment because the children returned from parenting time with plaintiff calling
defendant names such as “liar.” The children also asked defendant to lie in regard to her
boyfriend’s presence so that plaintiff did not become angry. Plaintiff also called the police to
perform an unnecessary welfare check on the children and called animal control several times in
regard to defendant’s puppy. The involvement of police and animal control caused stress on the
children. It was not against the great weight of the evidence for the referee to conclude that
plaintiff’s actions negatively affected the permanence of the family unit at defendant’s home.

         Further, the referee concluded that the moral fitness of the parties, factor (f), strongly
favored defendant. This conclusion was not against the great weight of the evidence. The record
contained several examples of plaintiff calling defendant derogatory and vulgar names and the
children calling defendant names when they returned home from parenting time with plaintiff.
Further, plaintiff told BL that defendant was attempting to take the children away from plaintiff,
presumably so that BL would become angry with defendant and confront her. Accordingly, we
find no merit to plaintiff’s argument on appeal that his conduct did not relate to his parental fitness.
See Fletcher, 447 Mich at 887. Plaintiff also contacted the police and Children’s Protective
Services (CPS) in regard to the abuse allegations that were deemed to be unfounded. Instead of
accepting the findings of the involved agencies, he continually contacted the police department
and CPS and disputed their findings. CPS found his communications threatening. Plaintiff then
created a flyer identifying defendant’s boyfriend as a “child predator” and distributed that flyer in
her neighborhood and at the children’s school. The Friend of the Court evaluator opined that
plaintiff intentionally described the boyfriend as a child predator to create fear even though it did
not fit the actual allegation.

        On appeal, plaintiff argues that defendant also admitted to using foul language toward
plaintiff and his wife. However, defendant’s admitted use of foul language on a couple of
occasions does not sufficiently outweigh the evidence of plaintiff’s negative actions and
communications. Accordingly, the referee’s conclusion that this factor strongly favored defendant
is not against the great weight of the evidence.

        Factor (g) is the physical and mental health of the parties. The referee concluded that this
factor slightly favored defendant. First, the referee noted that neither party presented much, if any,
evidence concerning their physical health. The only testimony involving mental health came from
the Friend of the Court evaluator. The evaluator explained that the parties submitted to
psychological evaluations and those evaluations did not reveal any troubling diagnosis for either
party. However, the evaluator pointed out that there were numerous examples of manipulative
conduct by plaintiff. The evaluator also noted that there were several troubling statements in
plaintiff’s evaluation. According to the evaluator, plaintiff was difficult to interview, and his
responses showed a potential lack of insight into his own parenting deficits. The evaluator found
that plaintiff twisted and reframed issues to help himself, and that he believed that everyone else


                                                  -5-
was incompetent, biased, and discriminated against him. The referee agreed with the evaluator’s
overall conclusion, but because there was no mental-health diagnosis and the psychological
evaluations were not admitted into evidence, the referee found that this factor only slightly favored
defendant.

        The referee’s conclusion was not against the great weight of the evidence. The Friend of
the Court evaluator provided extensive testimony in regard to troubling behavior exhibited by
plaintiff toward defendant, the children, the children’s counselor, CPS workers, and police officers.
He indicated that CPS workers found that plaintiff’s communications were threatening and
increasingly irrational. The evaluator opined that the conclusions in the plaintiff’s psychological
evaluation were consistent with his narrative that denied accountability for his conduct. For these
reasons, the record contains sufficient support for the referee’s narrow finding that this factor
slightly favored defendant.

         In regard to factor (j)—the willingness and ability of each of the parties to facilitate and
encourage a close and continuing parent-child relationship between the child and the other
parent—the referee concluded that this factor strongly weighed in favor of defendant. This
conclusion was not against the great weight of the evidence. On appeal, plaintiff asserts that he
presented testimony showing that the parties effectively coparented for some time, and that
defendant bore some responsibility for the conflict between her and plaintiff, and her and the
children. However, the Friend of the Court evaluator expressed his opinion that the parties could
not effectively coparent and that it was not in the children’s best interests for the parties to have
joint legal custody. As noted, the referee found that plaintiff used derogatory and vulgar insults in
his communications with defendant and that the children would also do so after parenting time
with plaintiff. Defendant also testified that plaintiff, in violation of the judgment of divorce, did
not allow her to speak to the children while plaintiff was on vacation with the children for 11 or
12 days. Plaintiff testified that he enrolled the boys in equestrian vaulting, but he did not invite
defendant to those events. And, as noted, plaintiff called the police, CPS, and animal control to
initiate unfounded investigations involving defendant or her boyfriend. There was also testimony
that plaintiff placed much of the blame concerning issues involving the children on defendant, her
home, or her boyfriend. Given the evidence showing that plaintiff interfered with the children
having a healthy relationship with defendant, the referee’s finding that this factor strongly favored
defendant was not against the great weight of the evidence.

        Finally, plaintiff asserts that the referee erred by concluding that factor (k), which focuses
on domestic violence, strongly favored defendant. Plaintiff reiterates his contention that the
animosity between the parties went both ways; however, there was significant evidence supporting
the referee’s conclusion that plaintiff’s conduct toward defendant constituted harassment and
emotional abuse. Defendant described plaintiff as verbally and emotionally abusive and testified
as to several examples. In one instance, defendant walked to school to pick up the children during
her parenting time. Plaintiff followed them home on a dirt bike while revving the engine. He also
dumped trash out of his car into her driveway while picking up the children. Police officers and
CPS workers expressed concern in regard to plaintiff’s behavior and suggested that defendant
obtain a Personal Protection Order. Accordingly, plaintiff’s argument on appeal is without merit,
and the referee’s finding as to this factor is not against the great weight of the evidence.




                                                 -6-
        Because we affirm the trial court’s weighing of each best-interest factor plaintiff contests
on appeal, it necessarily follows that the trial court did not abuse its discretion by granting
defendant sole legal and physical custody of the children. See MacIntyre v MacIntyre (On
Remand), 267 Mich App 449, 459-460; 705 NW2d (2005) (holding that, because the court properly
considered each best-interest factor and rendered factual findings consistent with the record
evidence, there was no basis on which to find that the trial court abused its discretion by granting
the plaintiff sole physical custody of the child).

                                      C. PARENTING TIME

       Plaintiff also argues that the trial court erred by ordering that his parenting time be
supervised. We disagree.

        A parenting time order “may contain any reasonable terms or conditions that facilitate the
orderly and meaningful exercise of parenting time by a parent,” including “[r]equirements that
parenting time occur in the presence of a third person or agency.” MCL 722.27a(9)(f). MCL
722.27a(1) states that “[p]arenting time shall be granted in accordance with the best interests of
the child.” “The best-interest factors in MCL 722.23 and the [parenting-time] factors listed in
[MCL 722.27a(7)] are relevant to determining a child’s best interests.” Demski, 309 Mich App
at 456.

       In this case, the referee concluded that parenting-time factors (a), (c), (e), and (f) favored
supervision of plaintiff’s parenting time:

               (a) The existence of any special circumstances or needs of the child.

                                               * * *

              (c) The reasonable likelihood of abuse or neglect of the child during
       parenting time.

                                              * *      *

               (e) The inconvenience to, and burdensome impact or effect on, the child of
       traveling for purposes of parenting time.

              (f) Whether a parent can reasonably be expected to exercise parenting time
       in accordance with the court order. [MCL 722.27a(7).]

        The referee explained in regard to factor (a) that the children did not have any special
circumstances that presented unusual needs; however, they exhibited emotional challenges. With
respect to factor (c), the referee found no indication that either party would abuse or neglect the
children. However, the referee explained that plaintiff’s statements in his closing argument, in
combination with other considerations, caused concern for the physical and emotional health of
the children while in his care. After stating that he would never stop fighting for his children,
plaintiff stated, “I can anticipate this Court’s decision, however, I can also anticipate something
traumatic happening to the children in the near future, specially [LL] if there is a drastic change in
parenting time in favor of defendant.” Plaintiff argues that his statement was not evidence and


                                                 -7-
that he was only expressing a concern for his children’s well-being. Nonetheless, we see no error
in the referee’s conclusion that plaintiff’s statement was “inappropriate and alarming.” There were
emotional stability issues with two of the children, and there were also concerns about plaintiff’s
behavior during parenting time, such as his unwillingness to allow defendant telephone contact
with the children, his negative statements about defendant made in the presence of the children
and his involvement of the children in the dispute by asking questions about defendant’s boyfriend.
Finally, defendant feared that plaintiff would take the children and leave if the court ruled against
him, and given his previous failures to abide by the court’s orders these concerns were not
unfounded. Accordingly, there was evidence presented to support the conclusion that factor (f)
supported supervised parenting time. Moreover, the trial court ordered that plaintiff’s parents
could serve as the parenting-time supervisors and so the requirement of supervision was less
burdensome as it did not require that an agency or non-family member conduct the supervision.
The referee’s findings were not against the great weight of the evidence, and the trial court’s grant
of supervised parenting time to plaintiff was not an abuse of discretion.

       Affirmed.



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Michael F. Gadola
                                                              /s/ Christopher P. Yates




                                                -8-